Exhibit 10.rr






--------------------------------------------------------------------------------





2016 PERFORMANCE SHARE GRANT
PERFORMANCE SHARE AWARD AGREEMENT
UNDER THE 2015 STOCK PLAN






Grant Date: Grant Date
Name: Participant Name
Target Number of Performance Shares: Shares Granted
Performance Period: The three-year period beginning January 1, 2016 and ending
December 31, 2018
Performance Objectives: As set forth on Appendix A hereto


Award of Performance Shares under the
Eaton Corporation plc 2015 Stock Plan




The Compensation and Organization Committee (the “Committee”) of the Board of
Directors of Eaton Corporation plc (the “Company”) has granted you an award of
performance shares (the “Performance Shares”) effective as of Grant Date (the
“Grant Date”) under the terms and conditions of the Company’s 2015 Stock Plan
(the “Plan”). Your target number of Performance Shares (the “Target Number of
Performance Shares”) is set out above. Capitalized terms used without definition
in this Performance Share Award Agreement (this “Agreement”) shall have the
meanings given to such terms in the Plan. Information concerning the Performance
Shares awarded to you (the “Award”) is available online through the Eaton
Service Center maintained by Fidelity Stock Plan Services (or any successor
third party administrator of the Plan) (the “Third Party Administrator”), which
may be accessed through the Company’s website. You are required to accept the
Award online at the Eaton Service Center maintained by the Third Party
Administrator. You acknowledge and agree as follows:


1.    Acceptance. I hereby accept the aforementioned Award on the terms and
conditions provided in the Plan and this Agreement.


2.    Performance Shares. I acknowledge that, as of the Grant Date, the award of
Performance Shares referred to above has been awarded to me, contingent on the
achievement of the Performance Objectives for the Performance Period and the
continuation of my employment with the Company or any of its subsidiaries as
provided herein. Each Performance Share represents the contingent right to
receive one (1) ordinary share of nominal value $0.01 per share (“Ordinary
Share”) of the Company and is equivalent in value to the market value of one (1)
Ordinary Share. Except as otherwise provided in the Plan or this Agreement, the
Performance Shares shall be forfeited and immediately cancelled (a) if my
employment with the Company or any of its subsidiaries is terminated under any
circumstances whatsoever before the end of the performance period set out above
(the “Performance Period”), including without limitation dismissal, resignation,
divestiture of operations or retirement, or (b) to the extent that the
Performance Shares are not earned based on the Company’s achievement of the
Performance Objectives for the Performance Period.


If any Performance Shares are forfeited for any reason, I understand that I will
not be entitled to any payment of cash or Ordinary Shares in respect of any
Performance Shares so forfeited. Performance Shares that vest in accordance with
Section 3 of this Agreement shall be settled by the delivery to me of an equal
number of




--------------------------------------------------------------------------------



Ordinary Shares after the Committee’s certification of the achievement of the
Performance Objectives for the Performance Period and within two and one-half
months after the end of the Performance Period.


3.    Determination of Payout; Vesting.


(a)     Following the completion of the Performance Period, the Committee shall
determine and certify in writing the extent, if any, to which the Performance
Objectives have been achieved and the percentage of the Target Number of
Performance Shares earned in accordance with the performance matrix set forth in
Appendix A, which may range from 0% to 200% of the Target Number of Performance
Shares. Notwithstanding any other provision of this Agreement to the contrary,
the Committee may, in its sole discretion, determine to reduce (but not
increase) the number of Performance Shares payable hereunder. The provisions of
this Agreement are intended to ensure that the Performance Shares granted
hereunder to any individual who is or may be a “covered employee” within the
meaning of Section 162(m)(3) of the Code will qualify as performance-based
compensation within the meaning of Section 162(m)(4)(C) of the Code, and this
Agreement shall be interpreted and administered consistent with that intention.


(b)     Vesting and payment of Performance Shares earned as described above
shall be contingent on my continued employment by the Company or any of its
subsidiaries through the last day of the Performance Period; provided, however,
that this requirement will not apply in the event of termination of my
employment by reason of death or disability (as determined by the Committee),
and provided further that the Committee may, in its sole discretion, waive the
requirement of continued employment (but not the requirement of achievement of
the Performance Objectives) in the event of my termination of employment prior
to the end of the Performance Period for reasons other than death or disability,
but only if and to the extent it will not prevent any Performance Shares payable
hereunder from qualifying as “performance-based compensation” under Section
162(m) of the Code. In the event of termination of my employment for the reasons
stated in this Section 3(b) during the Performance Period, any Performance
Shares otherwise earned hereunder shall be prorated for the amount of service
during the Performance Period and shall be payable to me (or to my estate) at
the same time as Performance Shares for the Performance Period are paid to other
participants who remain actively employed through the end of the Performance
Period and subject to the same requirements for attainment of the specified
Performance Objectives as apply to such other participants’ awards.
    
4.    Par Value. To the extent that Ordinary Shares issued upon settlement of my
Award of Performance Shares are newly issued Ordinary Shares, I hereby authorize
the Company or any subsidiary to withhold from me via payroll deduction an
amount equal to the nominal value, being US $0.01 per share, of such number of
newly issued Ordinary Shares, or if such deduction is not made, I will pay or
make arrangements with the Company for payment of such amount.


5.    Transferability. The Performance Shares and any Ordinary Shares to be
delivered with respect to the Performance Shares shall be non-transferable until
such time as the Ordinary Shares are delivered to me hereunder. I agree not to
make, or attempt to make, any sale, assignment, transfer or pledge of any of the
Performance Shares or Ordinary Shares prior to the date on which the Ordinary
Shares are delivered to me. Notwithstanding the foregoing provisions of this
Section 5, I am permitted to designate one or more primary and contingent
beneficiaries to whom any vested Performance Shares will be payable in the event
of my death. The process for designating such beneficiaries is available through
the Eaton Service Center at Fidelity.


6.    Reorganizations, etc. The number of Performance Shares and the class of
shares subject to this Award are subject to adjustment as provided in Section 11
of the Plan.






--------------------------------------------------------------------------------



7.    Dividend Equivalents and Voting Rights. I acknowledge that there are no
voting or dividend rights associated with the Performance Shares such as those
available to holders of Ordinary Shares of the Company. However, following the
completion of the Performance Period and the Committee’s certification of the
achievement of the Performance Objectives in accordance with Section 3 of this
Agreement, the Company will credit my account with a dividend equivalent amount
equal to the aggregate dividends paid during the Performance Period on a number
of Ordinary Shares equal to the number of Performance Shares finally earned,
vested and payable to me for the Performance Period. The dividend equivalent
amount will be paid to me in cash at the time the Performance Shares are paid.


8.    Tax Withholdings.


(a)    I am responsible for all taxes and social insurance contributions owed by
me in connection with the Performance Shares, regardless of any action the
Company takes with respect to any Tax Withholding Obligations (as defined below)
that arise in connection with the Performance Shares. The Company does not make
any representation or undertaking regarding the tax treatment or treatment of
any tax withholding in connection with the grant, vesting or payment of the
Performance Shares or the subsequent sale of the Ordinary Shares. The Company
does not commit and is under no obligation to structure the Performance Shares
to reduce or eliminate my tax liability.


(b)     Prior to any event in connection with the Performance Shares that the
Company determines may result in any domestic or foreign tax withholding
obligation, whether national, federal, state or local, including any social
insurance contributions (the “Tax Withholding Obligation”), I am required to
arrange for the satisfaction of the amount of such Tax Withholding Obligation in
a manner acceptable to the Company. My acceptance of this Agreement constitutes
my instruction and authorization to the Company to withhold on my behalf the
number of Ordinary Shares from those Ordinary Shares issuable to me at the time
when the Performance Shares become vested or payable as the Company determines
to be sufficient to satisfy the Tax Withholding Obligation. The value of the
Ordinary Shares withheld for such purposes shall be based on the fair market
value of the Ordinary Shares on the date of vesting or payment, as applicable.
To the extent that the Company or an affiliate withholds in Ordinary Shares, it
will do so at the minimum statutory rate, to the extent necessary, as determined
by the Company, to avoid negative accounting treatment. Should the Company or
the affiliate withhold an amount in excess of my actual Tax Withholding
Obligation, the Company and/or my employer will refund the excess, in cash,
within a reasonable period and without any interest. I agree (i) to pay the
Company and/or the affiliate employing me any amount of the Tax Withholding
Obligation that is not satisfied by the means described herein or (ii) to the
extent permitted by applicable law, for the Company and/or the affiliate
employing me to deduct cash from my regular salary payroll to cover such
additional amounts. If I fail to comply with my obligations in connection with
the Tax Withholding Obligation as described in this section, the Company may
refuse to deliver the Ordinary Shares.


9.    No Rights to Continued Employment. I acknowledge that this Award of
Performance Shares does not in any way entitle me to continued employment with
the Company or any of its subsidiaries for the period during which the
possibility of forfeiture continues or for any other period, and does not limit
or restrict any right the Company or any of its subsidiaries otherwise may have
to terminate my employment. Furthermore, the Performance Shares and my
participation in the Plan will not be interpreted to form an employment contract
or relationship with the Company or any subsidiary or affiliate.


10.    Non-Competition. I expressly acknowledge and agree that in the event that
I voluntarily leave the employment of the Company or a subsidiary and within one
year after the vesting of the Performance Shares enter into an activity as
employee, agent, officer, director, principal or proprietor which, in the sole
judgment of the Management Compensation Committee, is in competition with the
Company or a subsidiary, the amount of the total fair market value of such
vested Performance Shares as of the date of payment (and




--------------------------------------------------------------------------------



the related dividend equivalent amount) shall inure to the benefit of the
Company and I agree to promptly pay the same to the Company, unless the
Management Compensation Committee in its sole discretion shall determine that
such action by me is not inimical to the best interests of the Company or its
subsidiaries.


11.    Non-Solicitation. I agree that during my employment and for a period of
twelve (12) months from the voluntary or involuntary termination of my
employment for any reason and with or without Cause, I will not, (a) either on
my own behalf or for any competing business, directly or indirectly solicit,
divert, appropriate, or accept any business from, or attempt to solicit, divert,
appropriate, or accept any business from any customers with whom I had material
business contact during the last five (5) years of my employment, or about whom
I have any trade secret information, for the purposes of providing products or
services that are the same as or substantially similar to those provided by the
Company or a subsidiary, or (b) directly or indirectly solicit, recruit, or
encourage current employees of Eaton or employees who have terminated their
employment with Eaton or been terminated by Eaton within six months of the
solicitation, recruitment, or encouragement to terminate employment with Eaton
and/or to work in any manner for me or any entity affiliated with me.


12.    Compensation Recovery Policy. I expressly acknowledge and agree that,
notwithstanding any other provision of this Agreement to the contrary, the
Performance Shares and any Ordinary Shares and cash payable or paid to me
hereunder are subject to reduction, cancellation or reimbursement pursuant to
any applicable compensation recovery policy of the Company, as in effect from
time to time, including any such policy adopted or amended to comply with the
Dodd-Frank Wall Street Reform and Consumer Protection Act and/or the rules of
any applicable securities exchange. The Company’s current policy, adopted by the
Board of Directors, provides that, among other items, if the Board of Directors
determines that an executive engaged in any fraud, misconduct or other bad-faith
action that, directly or indirectly, caused or partially caused the need for a
material accounting restatement for any period as to which a performance-based
award was paid or credited to the executive, the performance-based award is
subject to reduction, cancellation or reimbursement at the discretion of the
Board of Directors.


13.    Change of Control.


(a)     Notwithstanding anything in this Agreement to the contrary, the
provisions of this Section 13 shall govern the Award, to the extent not
previously vested or forfeited, in the event of a Change of Control (as defined
in the Plan) of the Company.


(b)     If the Performance Shares are not assumed by the acquiring or surviving
entity or otherwise equitably converted or substituted in connection with the
Change of Control in a manner approved by the Committee, then, notwithstanding
Section 3 hereof, the vesting and payout level shall be determined and the
Performance Shares shall be deemed to have been earned and vested as of the date
of the Change of Control on a prorated basis from the inception date of the
Performance Period until the effective date of the Change of Control, with the
Performance Objectives deemed to have been achieved at the “target” level, and
the prorated Target Number of Performance Shares and related dividend equivalent
amount shall be paid to me within thirty (30) days after the Change of Control,
subject to Section 14 of this Agreement.
(c)     If the Performance Shares are assumed by the acquiring or surviving
entity or otherwise equitably converted or substituted in connection with the
Change of Control in a manner approved by the Committee, then the Performance
Shares shall be deemed to have been earned as of the date of the Change of
Control at the “target” level or, if higher, based upon the achievement of the
Performance Objectives through the date of the Change of Control as determined
by the Committee, and the Award shall continue to vest thereafter subject to my
continued employment through the last day of the originally scheduled
Performance Period in accordance with the terms of this Agreement; provided,
however that if within two




--------------------------------------------------------------------------------



years after the Change of Control my employment is terminated by the Company or
a subsidiary without Cause (as defined in the Plan) or by me for Good Reason (as
defined in the Plan), then the Award shall become vested as of the date of such
employment termination and the vested Award (including the related dividend
equivalent amount) shall be paid to me within thirty (30) days after such
termination of employment, subject to Section 14 of this Agreement.
14.    Section 409A of the Code. The Company intends that the Performance Shares
will be exempt from or comply with the requirements of Section 409A of the Code,
and this Agreement shall be interpreted and administered in accordance with such
intent. In particular, to the extent required to comply with Section 409A of the
Code and notwithstanding any other provision of this Agreement to the contrary:
(a) the phrase “termination of employment” or words of similar import shall mean
my “separation from service” with the Company within the meaning of Section 409A
of the Code; (b) if I am a “specified employee” at the time of my separation
from service with the Company (as determined by the Company in accordance with
Section 409A of the Code), then any Performance Shares and related dividend
equivalent amount otherwise payable as a result of my separation from service
shall be paid within thirty (30) days after the first business day which is at
least six (6) months after my separation from service (or if earlier, within 60
days after my death); and (c) any vested Performance Shares and related dividend
equivalent amount otherwise payable under Section 13(b) hereof as a result of a
Change of Control shall not be paid at such time unless the Change of Control
qualifies as a “change in control event” within the meaning of Section 409A of
the Code and the Treasury Regulations thereunder and payment at such time is
otherwise permitted without the imposition of additional tax under Section 409A
of the Code, and if payment of Performance Shares that become vested upon a
Change of Control is not so permitted, payment of such vested Performance Shares
and related dividend equivalent amount will be made within thirty (30) days
after the earlier of the last day of the Performance Period or the date of my
separation from service (subject to any six-month delay required to comply with
Section 409A of the Code if I am a specified employee as provided herein).
Although the Company will use reasonable efforts to avoid the imposition of
taxation, interest and penalties under Section 409A of the Code, the tax
treatment of the Performance Shares is not warranted or guaranteed. I expressly
acknowledge and agree that neither the Company, its subsidiaries nor their
respective directors, officers, employees or advisers shall be held liable for
any taxes, interest, penalties or other monetary amounts owed by me (or any
other individual claiming a benefit through me) as a result of this Agreement or
the Performance Shares granted hereunder.


15.    Nature of Grant. In accepting the grant, I acknowledge that:


(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time;
(b)    the grant of the Performance Shares is voluntary and occasional and does
not create any contractual or other right to receive future grants of
performance shares, or benefits in lieu of performance shares, even if
performance shares have been granted repeatedly in the past and all decisions
with respect to future performance share grants, if any, will be at the sole
discretion of the Company;
(c)    I am voluntarily participating in the Plan;
(d)    the Performance Shares and the Ordinary Shares subject to the Performance
Shares are an extraordinary item that does not constitute compensation of any
kind for services of any kind rendered to the Company or my employer, and which
is outside the scope of my employment contract, if any;
(e)    the Performance Shares and the Ordinary Shares subject to the Performance
Shares are not intended to replace any pension rights or compensation;




--------------------------------------------------------------------------------



(f)    the Performance Shares and the Ordinary Shares subject to the Performance
Shares are not part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculating any severance, resignation,
termination, redundancy, dismissal, end of service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments and in no event should be considered as compensation for, or relating
in any way to, past services for the Company, my employer, or any subsidiary or
affiliate;
(g)    the future value of the underlying Ordinary Shares is unknown and cannot
be predicted with certainty;
(h)    in consideration of the grant of the Performance Shares, no claim or
entitlement to compensation or damages shall arise from forfeiture of the
Performance Shares resulting from termination of my employment with the Company
or my employer (for any reason whatsoever and whether or not in breach of local
labor laws) and I irrevocably release the Company and my employer from any such
claim that may arise; if, notwithstanding the foregoing, any such claim is found
by a court of competent jurisdiction to have arisen, I shall be deemed
irrevocably to have waived any entitlement to pursue such claim; and
(i)    in the event of termination of my employment (whether or not in breach of
local labor laws), my right to vest in the Performance Shares under the Plan, if
any, will terminate effective as of the date that I am no longer actively
providing services and will not be extended by any notice period mandated under
local law (e.g., active service would not include a period of “garden leave” or
similar period pursuant to local law); the Management Compensation Committee
shall have the exclusive discretion to determine when I am no longer actively
providing services for purposes of the Performance Shares.
16.    Data Privacy and Data Protection.
(a)     I hereby explicitly and voluntarily consent to the collection, use,
processing and transfer, in electronic or other form, of my personal data,
including my Data as that term is defined below, as described in this Agreement
and in any other award materials by and among, as applicable, my employer, the
Company, and its subsidiaries and affiliates, as well as third parties acting on
their behalf, for the exclusive purpose of implementing, administering and
managing my eligibility for and participation in the Plan.


(b)    I understand that the Company and my employer may hold certain personal
data about me, including but not limited to, my name, home address and telephone
number, date of birth, social insurance number or other identification number,
salary, benefit eligibility, nationality, job title, any Ordinary Shares or
directorships held in the Company, details of all awards or any other
entitlement to Ordinary Shares granted, canceled, exercised, vested, unvested or
outstanding in my favor, for the exclusive purpose of implementing,
administering and managing the Plan (collectively, the “Data”).
    
(c)    I understand that Data will be transferred to and processed and stored by
third parties assisting the Company with the implementation, administration and
management of the Plan, including Fidelity Stock Plan Services and any successor
Third Party Administrator, and I consent to such transfer, processing and
storage. I understand that the Data may be transferred to and processed and
stored outside of my country of residence, including the United States of
America, and that the recipients’ country (including the United States) may have
different data privacy laws and protections than my country of residence, and I
nevertheless consent to the transfer, processing and storage of my data in those
nations. I understand that I may request a list with the names and addresses of
any potential recipients of the Data by contacting my local human resources
representative. I authorize the Company and any other possible recipients that
may assist the Company (presently or in the future) with implementing,
administering and managing the Plan to receive, possess, store, process, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of




--------------------------------------------------------------------------------



implementing, administering and managing my participation in the Plan. I
understand that Data will be held only as long as is necessary to implement,
administer and manage my participation in the Plan or as otherwise may be
required by applicable law. I understand that I may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary and appropriate amendments to Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing my local
human resources representative. I understand, however, that refusing or
withdrawing my consent may affect my ability to participate in the Plan. For
more information on the consequences of my refusal to consent or withdrawal of
consent, I understand that I may contact my local human resources
representative.
17.    Non-U.S. Addendum. Notwithstanding any provisions in this Agreement, the
Performance Shares shall be subject to the special terms and conditions set
forth in the addendum attached hereto as Appendix B to this Agreement (the
“Non-U.S. Addendum”) for my country. Moreover, if I relocate to one of the
countries included in the Non-U.S. Addendum, the special terms and conditions
for such country will apply to me, to the extent the Company determines that the
application of such terms and conditions is necessary or advisable in order to
comply with local law or facilitate the administration of the Plan. The Non-U.S.
Addendum constitutes part of this Agreement.
18.    Legal Fees. I agree that if Eaton substantially prevails in any
litigation arising out of or relating to this Agreement, Eaton shall be entitled
to recovery of its reasonable attorneys’ fees and associated costs, in addition
to any other relief mentioned herein.


19.    Choice of Law, Venue, and Jurisdiction. This Agreement shall be governed
by the laws of the State of Ohio, except any such laws that require the
application of another jurisdiction’s laws.
 
20.    Severability and Reformation. The parties acknowledge that this Agreement
is valid and enforceable only to the extent permitted by applicable law. In the
event that Sections 10 or 11 of this Agreement are rendered unenforceable by a
court of law or by an arbitral body for any reason, I hereby acknowledge and
agree that Eaton does not owe me any financial obligation as I am not bound by
such section, nor will I seek any compensation from Eaton based on this
Agreement or any provision thereof. I agree that if any particular paragraphs,
subparagraphs, sections, phrases, words, or other portions of this Agreement are
determined by an appropriate court to be overbroad, invalid, or unenforceable as
written, they shall be modified as necessary to be made valid or enforceable,
and such modification shall not affect the remaining provisions of this
Agreement, or, if they cannot be modified to be made valid or enforceable, then
they shall be severed from this Agreement, and all remaining terms and
provisions shall remain enforceable.


21.    Miscellaneous. Unless otherwise expressly provided herein, terms defined
in the Plan shall have the same meanings when used in this Agreement. The
Committee shall have the right at any time in its sole discretion to amend,
alter, suspend, discontinue or terminate any Performance Shares without my
consent. Also, Performance Shares shall be null and void to the extent the grant
of Performance Shares or the lapse of restrictions thereon is prohibited under
the laws of the country of my residence or employment. Subject to the terms and
conditions of the Plan, the Committee may, in circumstances determined in its
sole discretion, provide for the lapse of the above restrictions at earlier
dates; provided, however, that no such action may result in the loss of the
otherwise available qualification of the Performance Shares as
“performance-based compensation” within the meaning of Section 162(m)(4)(C) of
the Code. The use of the masculine gender shall be deemed to include the
feminine gender. In the event of a conflict between this Agreement and the Plan,
the Plan shall control. This Agreement represents the entire understanding
between us on the subject hereof.








--------------------------------------------------------------------------------





Appendix A


[PERFORMANCE OBJECTIVES AND PAYOUT MATRIX TBD]
Appendix B


Non-U.S. Addendum




